*538The father moved to dismiss the mother’s motion pursuant to CPLR 2221 to renew her prior motion and for an award of an attorney’s fee. The Family Court properly denied the father’s motion, because a motion to dismiss pursuant to CPLR 3211 may be directed only against a cause of action or a defense, not a motion (see CPLR 3211 [a], [b]). Here, the proper response to the mother’s motion would have been to submit opposition papers (see CPLR 2214 [b]). Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.